Title: To James Madison from John Adams, 17 December 1816
From: Adams, John
To: Madison, James



Dear Sir
Quincy December 17th. 1816

I beg leave to introduce to you Col: William Sumner, and to Mrs Madison his Sister Miss Elisabeth Sumner; children of our late Governor Sumner. They have requested an introduction from me; and as I think it right that the President should know, & that his family should know something of the characters who appear at Washington I beg leave to say that Mr. Sumner has the advantages of Education, Fortune, Station in the Legislature of the State, and above all of a character of unstained honour & unassuming modesty, which ought to recommend him wherever he goes.  Though he is first Aid de Camp of our ancient Patriot & Hero, once General, now Governor Brooks, & not perfectly accordant with you & me in Electioneering Politics; yet I know you are too tolerant to make this a mark of exclusion from social communion. With sincere esteem, I have the honour to be Sir your most obedient and humble Servant 

John Adams

